July 1, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                IN THE INTEREST OF A.T., A MINOR CHILD

NO. 14-14-00071-CV
                      ________________________________

       This cause, an appeal from a judgment terminating parental rights and
appointing the Department of Family and Protective Services as sole managing
conservator signed December 12, 2013, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order
the judgment of the court below REVERSED and REMAND the cause to the trial
court for proceedings consistent with the court’s opinion. If the trial court
determines that Troy J. Wilson and Georgette George-Wilson have standing to
intervene, then the trial court is instructed to commence the new trial no later
than 180 days after this court’s mandate issued. See Tex. R. App. P. 28.4(c).

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.